OPINION — AG — **** LEGISLATIVE GROUPING OF COUNTIES FOR TAX PURPOSES **** THE BURDEN TO DEMONSTRATE THAT THE CLASSIFICATION OF COUNTIES ON THE BASIS OF POPULATION DENSITY IS REASONABLY JUSTIFIED AND NOT ARBITRARY, RESTS UPON THE STATE. THE LEGISLATURE, IN ESTABLISHING SUCH CLASSIFICATION, MUST DETERMINE THAT THE VARYING DEMANDS DUE TO VARYING POPULATION DENSITIES ARE SUCH A REASONABLE BASIS FOR CLASSIFICATION. WITH THAT FACTUAL REQUIREMENT MET, SUCH CLASSIFICATION WOULD BE PERMISSIBLE. CITE: ARTICLE X, SECTION 8, ARTICLE X, SECTION 5, ARTICLE X, SECTION 22 (ODIE NANCE)